DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 13-15, 18, 21 and 23-29 are pending in the Application.  Claims 1, 15, 18 and 23-25 are amended.  Claims 4-12, 16-17, 19-20, and 22 were cancelled.  Claims 26-29 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-15, 18, 21-25, and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Golan et al. (US 2010/0013931 A1) in view of O’Gorman et al. (US 2015/0287214  A1) further in view of Gupta et al. (US 2015/0049193 A1).
For claim 1, Golan, O’Gorman, and Gupta teach all the claimed subject matter.  Golan discloses a video processing apparatus comprising: A) at least one processor; and (B) at least one memory storing code to be executed by the at least one processor, 
However, Golan fails to disclose (c) an analysis unit configured to calculate an extraction frequency of each of the plurality of attributes for each of the videos captured by the plurality of image capture apparatuses obtained by the obtaining unit; (d) a generating unit configured to generate individual attribute frequency information indicating the extraction frequency of the plurality of attributes calculated by the analysis unit for one of the plurality of image capture apparatuses and overall attribute frequency information indicating the extraction frequency of the plurality of attributes calculated by the analysis unit for the plurality of image capture apparatuses; and (f) an output unit configured to output information corresponding to the one or more image capture apparatuses specified by the specify unit.  Further, the examiner maintains that it was well known in the art as taught by O’Gorman.  O’Gorman teaches (c) an analysis unit configured to calculate an extraction frequency of t each of the plurality of attributes for each of the videos captured by the plurality of image capture apparatuses obtained by the obtaining unit (see [0003], for an area covered by multiple cameras, combining an activity map to the single-camera activity features relating to objects of interest, [0058], activity features may relate to spatial features such as an objects density, direction, and 
Further however, Golan and O’Gorman fail to disclose (e) a specify unit configured to specify one or more image capture apparatuses corresponding to the individual attribute frequency information whose similarity to the overall attribute frequency information is less than a predetermined value.  Further, the examiner maintains that it was well known in the art as taught by Gupta.  Gupta teaches (e) a specify unit configured to specify one or more image capture apparatuses corresponding to the individual attribute frequency information whose similarity to the 
For claim 2, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1.  Golan further discloses the output unit includes presentation unit for presenting the individual attribute frequency information and the overall attribute frequency information to a user, and the presentation unit: presents a layout drawing indicating a layout of the image capture apparatuses, and presents the individual attribute frequency information obtained by the analysis unit for the image capture apparatuses designated in the layout drawing (see [0056], presenting a layout drawing includes the installed cameras at locations, see also Fig. 13 shopper count of shoppers detected by cameras entering particular departments of the store).
For claim 3, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1.  Golan further discloses the output unit includes a presentation unit configured to present the individual attribute frequency information and the overall 
For claim 13, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1.  Golan further discloses wherein the at least one memory further stores code for causing the at least one processor to function as: a selection unit configured to select an image capture apparatus for which analysis is to be performed, wherein the image capture apparatuses is constituted by image capture apparatuses selected by the selection unit (see [0042] and [0119], see also Fig. 1).
For claim 14, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1.  Golan further discloses the generating unit generates  the individual attribute frequency information and the overall attribute frequency information using, as a weight, accuracy information obtained when the extraction unit extracts an attribute from video (see [0110], using as a weight a user defined number of cameras, the number of those entering/exiting a defined area(s) of interest).
For claim 15, same as claim 1.
For claim 18, same as claim 1.
For claim 21, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1.  
However, Golan fails to disclose the extraction unit extracts predetermined attributes of the one or more objects from each frame of the videos obtained by the obtaining unit, and the analysis unit calculates, as the extraction frequency, a ratio of a 
For claim 23, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1.  However, Golan fails to disclose the apparatus has angle-of-view data in which representative attribute frequency information and angle-of-view information are associated with each other, and the at least one memory further stores code for causing the at least one processor to function as: (g) an angle-of-view obtaining unit configured to obtain an angle of view to be set for the image capture apparatus specified by the specify unit, based on the angle-of-view information that is associated with the representative attribute information having the largest similarity to the overall attribute 
For claim 24, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 23. However, Golan fails to disclose the at least one memory further stores code for causing the at least one processor to function as: (h) a presentation unit configured to present a recommendation regarding adjustment of an angle of view of the image capture apparatus specified by the specify unit, based on a difference between the angle of view obtained by the angle-of-view obtaining unit and the angle of view of the image capture apparatus specified by the specify unit.  Further, the examiner maintains that it was well known in the art as taught by O’Gorman.  O’Gorman 
For claim 25, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 23.  However, Golan fails to disclose the at least one memory further stores code for causing the at least one processor to function as: (h) an adjustment unit configured to adjust the angle of view of the image capture apparatus specified by the specify unit, based on the angle of view obtained by the angle-of-view obtaining unit and the angle of view of the image capture apparatus specified by the specify unit.  Further, the examiner maintains that it was well known in the art as taught by O’Gorman.  O’Gorman teaches the at least one memory further stores code for causing the at least one processor to function as: (h) an adjustment unit configured to adjust the angle of view of the image capture apparatus specified by the specify unit, based on the angle of view obtained by the angle-of-view obtaining unit and the angle of view of the image capture apparatus specified by the specify unit.  Therefore, it would have been obvious 
For claim 28, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 21.  Golan discloses the individual information indicates how many times each of the attributes is extracted for each of the plurality of image capture apparatuses, and the overall information indicates how many times each of the attributes is extracted for the plurality of image capture apparatuses (see abstract, capturing and storing movement of objects, see also [0008], a manager may select areas of an image for occurrences of interest).

Claims 26 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Golan et al. in view of O’Gorman et al. further in view of Gupta et al. further in view of Brown et al. (US 2012/0026335 A1).
For claim 26, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1. However, Golan fails to disclose the attribute indicates at least one of age, gender, a presence of eyeglasses, and an absence of eyeglasses.  Further, the examiner maintains that it was well known in the art as taught by Brown.  Brown teaches the attribute indicates at least one of age, gender, a presence of eyeglasses, and an absence of eyeglasses (see Fig. 2 step 204-206, track individuals and apploy one or more attribute detectors tracked by two or more cameras, and [0035], attribute 
For claim 29, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1. However, Golan fails to disclose the image analysis process does not include processing for attributes that are not detected from the image of the specified image capture apparatus.  Further, the examiner maintains that it was well known in the art as taught by Brown.  Brown teaches the image analysis process does not include processing for attributes that are not detected from the image of the specified image capture apparatus (see Fig. 1, attribute matching is based on person tracking at steps 106/114, and no other features are tracked, see also Fig. 2 and abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate with Golan the limitation of tracking attributes across two or more cameras for the purpose determining confidence for the presence of each attribute.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Golan et al. in view of O’Gorman et al. further in view of Gupta et al. further in view of Agrawal et al. (US 9866820 B1).
For claim 27, Golan, O’Gorman, and Gupta teach all the claimed subject matter, see claim 1. However, Golan fails to disclose the individual information indicates how .


Response to Arguments
Applicant's arguments with respect to claims 1-3, 13-15, 18, 21 and 23-29 have been fully considered but they are not persuasive. It is argued that the prior art does not disclose: “individual and overall attribute frequency information” of claim 1.  The Examiner respectfully disagrees.  The argued limitation is taught by Golan, O’Gorman, and Gupta as cited above.  
applying a specific definition to individual and overall attributes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422